Concurring Opinion.
Breaux, J.
The respondent and the relator agree that the issue before us for determination was not whether the contract with the relator was one which the city had authority to make, nor whether the city could recall it by ordinance or should sue to have it decreed null.
All these questions are pending before another court.
It is unnecessary for the purpose of the decision of the questions before us to exp ess an opinion upon the merits of the controversy which is not before us.
The issues here are limited to the mandamus sued for and the injunction.
As to the first, the mandamus, the question was whether the relator was entitled to the writ of mandamus to compel the city to appropriate in its annual budget of expenses for the year. 1897 the sum of one hundred and twenty thousand dollars, to be paid to the relator in monthly instalments of ten thousand dollars, in accordance with the terms of the contract.
As to the second, tbe injunction, the question is whether the relator is entitled to the writ of injunction prohibiting the city from disposing of the amount just stated, until the city shall first have-provided for the payment of that amount.
*813Recurring to the writ of mandamus.
It does not issue ex débito judiciæ.
It may be withheld if there is other specific and adequate remedy.
The proposition is fully supported by authority, that the power to issue that writ or to withhold it, rests within the sound discretion of the court.
The contract upon which the application is founded is already the subject of another suit. The right of the relator to recover anything under the contract is questioned.
It is well settled that mandamus lies to compel the payment of a judgment, but here, before any judgment has been rendered upon the claim in another court, it is sought to compel the city to place upon its budget an amount to meet the claim. In other words, it is sought to have an amount budgeted and held to be applied to the payment of relator’s claim in case a judgment be obtained before another court.
The city, we are informed, before another court pleads that the contract is ultra vires, and sets forth, in its defence, a number of other grounds of nullity.
Prior to a determination of these issues the court is called upon to make a decree as if there was no controversy as to the right claimed under the contract.
May it not be said in response to this demand that repeatedly it has been held that courts will refuse a mandamus if the right of the one applying therefor is not clear.
The vigorous defence, we infer, made in another tribunal, divests the right of the conclusiveness it possibly would have if the many grounds of nullity were not urged.
It has also been decided in a number of cases that mandamus will not be allowed in cases involving numerous questions of law and fact.
To sustain a mandamus the applicant must have a clear legal right.
The People vs. Croton Aqueduct Board, 26 Barbour’s Supreme Court Reports, citing 13 Barb. 443, and 10 Wend. 365.
Applying this principle, the Supreme Court of Illinois, in People vs. Chicago, 53 Ill. 427, held: the relators having resorted to another court to adjust and enforce the rights of all concerned, it would not exercise jurisdiction in the mode desired by issuing the writ of mandamus.
*814Another question arises, nob controlling it may be, yet .worthy of some consideration.
The purpose of the writ is to compel the respondent to make an appropriation in accordance with the contract. The effect may be to compel the city to return to a contract and have it enforced, notwithstanding the grounds alleged.
In that case, is it not within the authority of the court to withhold or grant the writ of mandamus according to the justice of the case as made to appear by the facts exhibited?
Weighing the extent of the injury which the relator will suffer if the order be withheld, and the consequence to the opposite party if the order be granted, in my view, within its discretionary power the court can grant or withhold the relief sought according to the exigencies in the case, particularly for the reason that the writ of injunction applied for will serve as far as possible, under the circumstances, to safeguard whatever right the relator may have.
A court may grant the writ of injunction to preserve a right in statu quo for a limited time in order that it may be litigated, and this may be granted without expressing an opinion or without having the means of expressing an opinion as to the legality of the claim.
In my judgment the city should not be enjoined from paying needful amount to perform its Augean task, a task of the greatest importance in this climate and at this season. Nor should mandamus issue to compel the city to withhold the whole amount budgeted to meet the expenses of removing the garbage, for a company, be the cause what it may, not at present employed in removing the garbage.
I concur in the decree.